___________

                            No. 95-1644
                            ___________

James S. Murphy,                  *
                                  *
          Appellant,              *
                                  *
     v.                           *
                                  *
Dr. John Doe; Captain John Doe;   *   Appeal from the United States
Dean Minor; Jim Moore; Lt. R.W.   *   District Court for the
Martin; Jim Jones; Larry Barne;   *   Eastern District of Missouri.
Ms. Unknown Rusker; W. Buck;      *
Jerry Hudson; John Doe; M.        *   [UNPUBLISHED]
Jones; R.S. Shoun; Thereasa       *
Thornbrug, all individually and   *
in their official capacities,     *
                                  *
          Appellees.              *


                            ___________

                   Submitted:   January 26, 1996

                       Filed: February 15, 1996
                            ___________

Before BEAM, LOKEN, AND MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     Missouri inmate James S. Murphy appeals the district court's1
adverse orders in this 42 U.S.C. § 1983 action, denying his motions
for appointment of counsel and for recusal, dismissing as to some
defendants, and granting summary judgment as to the remaining
defendants. Having carefully reviewed the entire record and the
parties' briefs, we conclude no error of law or fact appears.
Accordingly, we affirm. See 8th Cir. R. 47B.




     1
      The Honorable Jean C. Hamilton, Chief Judge, United States
District Court for the Eastern District of Missouri.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-